COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Humphreys and Senior Judge Overton


WILLIAM PAYNE DEEDS
                                             MEMORANDUM OPINION*
v.   Record No. 1304-02-3                         PER CURIAM
                                              SEPTEMBER 17, 2002
TEAM CARRIERS, INC. AND
 NATIONAL UNION FIRE INSURANCE
 COMPANY OF PITTSBURGH


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (William Payne Deeds, pro se, on brief).

             (Monica Taylor Monday; Gentry Locke Rakes &
             Moore, on brief), for appellees.


     William Payne Deeds contends the Workers' Compensation

Commission erred in finding that his current dental treatment

was not causally related to his October 5, 2000 compensable

injury by accident.     Upon reviewing the record and the parties'

briefs, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that Deeds' evidence


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
sustained his burden of proof, the commission's findings are

binding and conclusive upon us.   See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In denying Deeds' application, the commission found as

follows:

           [C]laimant testified that the accident
           knocked two teeth loose, yet the dentists
           reported five loose teeth. The claimant has
           a long history of problems with his teeth.
           He had all of his upper teeth pulled and had
           lost some of his lower teeth prior to the
           accident. Moreover, just one year prior to
           the accident he had explored having his
           remaining lower teeth pulled. The claimant
           also had a prior history of abscessed teeth,
           which was one of the problems for which he
           sought treatment in December, 2000.

                While both Dr. [Scott E.] Turkewitz and
           Dr. [James T.] McClung reported a history of
           the accident, neither opined that the
           accident caused the mobility of the five
           numbered teeth referenced in their reports.
           Dr. Turkewitz completed a dental claim form
           indicating that claimant's condition was not
           caused by trauma. Dr. [Joseph R.] Morris
           unequivocally opined that the accident did
           not cause the need for the dental treatment,
           instead implicating claimant's severe,
           pre-existing periodontal disease as shown on
           x-ray.

     In light of Deeds' severe pre-existing dental problems,

Dr. Morris' opinion, and the lack of any definitive opinion from

either Dr. Turkewitz or Dr. McClung regarding the relationship,

if any, between Deeds' dental treatment and his October 5, 2000

compensable injury by accident, we cannot find as a matter of
law that Deeds' evidence sustained his burden of proof.

Accordingly, we affirm the commission's findings.

                                                          Affirmed.